Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11, 13-15 and 17-19 are pending in the application. Claims 1-9, 11, 13-15 and 17-19 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2019/055150, filed March 1st, 2019, which claims priority under 35 U.S.C. 119(a-d) to U.K. Application No’s. GB1803411.6, GB1803412.4, GB1803415.7, GB1803413.2, GB1900291.4, GB1902320.9, GB1902323.3, GB1902318.3, GB1902319.1, filed March 2nd, 2018, March 2nd, 2018, March 2nd, 2018, March 2nd, 2018, January 9th, 2019, February 20th, 2019, February 20th, 2019, February 20th, 2019 and February 20th, 2019, respectively.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease, disorder or condition wherein the disease, disorder or condition is responsive to NLRP3 inhibition, does not reasonably provide enablement for the prevention of the scope of instantly claimed disorders or for the treatment of the full scope of diseases, disorders or conditions encompassed by the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
Breadth of the claims - The breadth of the claims is drawn to the treatment or prevention of diseases, disorders or conditions using compounds that are disclosed as NLRP3 inhibitors.
Instant claim 13 recites the limitation that “optionally the disease, disorder or condition is responsive to NLRP3 inhibition” such that the instant claim 13 would appear to encompass the treatment or prevention of any possible disease, disorder or condition. Furthermore, dependent claim 14 despite reciting several classes of diseases, disorders or conditions would still encompass the treatment or prevention of a disease, disorder or condition, such as cancer, irrespective of its underlying cause or etiology.
Regarding prevention, the specification states on page 57 that prevention includes (lines 4 and 5) “the avoidance of occurrence of the disease disorder or condition”. 

(b)	Nature of the invention - The nature of the invention is drawn to the use of NLRP3 inhibitors in the treatment or prevention of a disease, disorder or condition.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect NLRP3 inhibition has not advanced to the point of being predictive of the treatment of the breadth of diseases instantly claimed.
It is first noted that no class of compound irrespective of action has been demonstrated to be useful in the treatment or prevention of the scope of diseases, disorders or conditions embraced by the instant claims. Regarding the particular mode of action instantly disclosed, Zahid et al. (Front. Immunol. 2019, 10, 2538, pages 1-10) provide a review of the pharmacological inhibitors of the NLRP3 inflammasome and state the following on page 2:


    PNG
    media_image1.png
    346
    472
    media_image1.png
    Greyscale


Accordingly, the scope of diseases, disorders or conditions linked to NLRP3 activity are narrow in scope relative to the breadth instantly encompassed.
Regarding classes of disorders recited in claim 14 such as cancer, the state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, pages 823-837) teach that (p. 823):

[I]t is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins.

Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying causes result in a significant complexity in treating cancer generally. There is no known target that can be activated/inhibited that would be expected to result in the treatment of all types of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824):

[W]e still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail.

Therefore, any claim to the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating all types of cancer since there is no mode of action that can reliably lead to the treatment of all types of cancer.
Regarding prevention, the instant claims encompass the prevention of diseases, disorders or conditions for which no known method of prevention has been previously reported. Even for conditions 

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples – Applicant provides lists of disease, disorders or conditions beginning on page 59 that are disclosed as being related to NLRP3 activity; however, the specification does not provide guidance on how the instant compounds can be applied to the treatment of any disease, disorder or condition particularly conditions unrelated to NLRP3 activity. There are no working examples present for the treatment of any disease or disorder by administering instant compounds. 
Test assays and procedures are provided in the specification on pages 161-163 for demonstrating NLRP3 inhibition; however, the disclosure does not provide how the in vitro data or in vivo model system correlates to the treatment of the assorted disorders of the instant claims. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Regarding the prevention of various diseases, disorders of conditions, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound can be used to prevent all diseases/disorders and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing any or all of the diseases/disorders or conditions by administering the instant claimed compound.  


Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all diseases, disorders, or conditions would be benefited by NLRP3 inhibition and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
With particular respect to the treatment any type of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833):

It is very likely that the oncogenes and non-oncogenes to which tumors are addicted will serve as the targets of successful cancer therapies in the future. However, it is already clear that each of even the best therapies applied alone eventually fail in the majority of cases.

Therefore, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable; however, Applicant claims that the instant compounds are the first and only broadly applicable cancer treatment despite the fact that Applicant has merely shown activity in assays where other prior compounds have shown activity and then failed to provide a broad treatment ability.
In fact, Luo et al. teach that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the instant specification to allow a person of ordinary skill in the art to treat all types of cancer using either the instant compounds alone or in an orthogonal therapy approach. Rather, in order to practice the full scope the instant invention, a person of ordinary skill in the art would need to develop a treatment method that has eluded the entire field of cancer research.
With respect to the prevention of diseases, disorders or conditions, the instant claims would be replete with embodiments for which no known preventative method currently exists. Furthermore, even determining whether a disease, disorder or condition could be prevented would appear to require studies not only to determine where administration of a compound can prevent development but also how to determine which subjects would otherwise develop the condition. The specification states the following on page 57:


    PNG
    media_image2.png
    131
    795
    media_image2.png
    Greyscale



	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claims, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

NOTE: The following three rejections are provisional double patenting rejections. Each of the copending applications claims priority to a PCT Application filed March 1st, 2019, which is the same as the PCT filing date of the instant application. Applicant is directed to MPEP 804 (B)(1)(b)(ii):
(ii)    Applications have the same effective U.S. filing date

If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Accordingly, the provisional double patenting rejections would not have been withdrawn even if they had been the only rejections at the time of drafting the instant Office Action.

(1 of 3) Claims 1-9, 11, 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 17-19 and 21-23 of copending Application No. 16/977,251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 13 of the copending case recites the following compound (see Applicant labeled page 12 of the claim set dated 09/01/2020):

    PNG
    media_image3.png
    102
    190
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    111
    177
    media_image4.png
    Greyscale
.
Regarding instant claims not mentioned above, claim 13 of the copending case recites the following compound that additional reads on instant claim 5 (see Applicant labeled page 11 of the claim set dated 09/01/2020):

    PNG
    media_image5.png
    83
    168
    media_image5.png
    Greyscale
.
Regarding instant claims 11, 13-15 and 17-19, claims 15, 17-19 and 21-23 of the copending case recite analogous limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2 of 3) Claims 1-9, 11, 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15-17 and 19-21 of copending Application No. 16/977,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case 

    PNG
    media_image6.png
    100
    189
    media_image6.png
    Greyscale
.
The compound reads on instant claims 1, 2 (R1 is pyrazolyl), 3 (C3 cycloalkyl), 4 (aryl), 7 and 8. Regarding instant claims not mentioned above, claim 11 of the copending case recites the following compound that additional reads on instant claim 6 (see Applicant labeled page 10 of the claim set dated 09/01/2020):

    PNG
    media_image7.png
    112
    189
    media_image7.png
    Greyscale
.
Regarding instant claims not mentioned above, claim 13 of the copending case recites the following compound that additional reads on instant claim 5 (see Applicant labeled page 10 of the claim set dated 09/01/2020):

    PNG
    media_image8.png
    90
    177
    media_image8.png
    Greyscale
.
Regarding instant claim 9, the fourth compound recited in claim 11 of the copending case is recited as the eleventh compound in instant claim 9. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3 of 3) Claims 1-4, 6-9, 11, 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, 17, 19-21 and 23-25 of copending Application No. 16/977,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 14 of the copending case recites the following compound (see Applicant labeled page 9 of the claim set dated 09/01/2020):

    PNG
    media_image9.png
    168
    111
    media_image9.png
    Greyscale
.
The compound reads on instant claims 1, 2 (R1 is pyrazolyl), 3 (C3 cycloalkyl), 4 (aryl), 6, 7 and 8. The compound above is further recited as the first compound in instant claim 9. Regarding instant claims 11, 13-15 and 17-19, claims 16, 19-21 and 23-25 of the copending case recite analogous limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626